Exhibit 10.3 CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Master Supply Agreement This Supply Agreement (this "Agreement”), dated as of May 11, 2016 (“Effective Date”), is entered into by and between Cosma S.p.A., an active pharmaceutical ingredient manufacture corporation having a place of business at via B. Colleaoni 15/17, 24040 Ciserano, Italy (“Seller”), and Evoke Pharma, Inc., having a place of business at 505 Lomas Santa Fe Drive, Suite 270, San Diego, CA 92075 (“Buyer”).Seller and Buyer may each be referred to herein as a “Party” or, together, as the “Parties”. RECITALS WHEREAS, Buyer intends to undertake the manufacture of certain pharmaceutical products; WHEREAS, in order to undertake such manufacture, Buyer needs to be supplied with Product (as defined below); WHEREAS, Seller has the capability and expertise to manufacture Product; and WHEREAS, the Parties desire that Seller supply Buyer with Product under this Agreement on the terms and subject to the conditions set forth below. NOW, THEREFORE, in consideration of the mutual promises, covenants and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound, the Parties hereby agree as follows: ARTICLE 1 DEFINITIONS For purposes of this Agreement, the following initially capitalized terms, whether used in the singular or plural, shall have the following meanings: 1.1“Act” means the United States Federal Food, Drug and Cosmetic Act or any of its foreign equivalents, as the same may be amended from time to time, and rules, regulations, promulgations, guidance and guidelines promulgated thereunder. 1.2“Affiliate” of a Party means any individual, corporation, company, partnership, trust, limited liability company, association or other business entity (each a “Person”), which directly or indirectly controls, is controlled by, or is under common control with such Party for so long as such control exists, where “control” means the direct or indirect ownership of at least fifty percent (50%) (or such lesser percentage which is the maximum allowed to be owned by a foreign corporation in a particular jurisdiction) of the outstanding voting securities of such Person, or the right to control or direct the management and policy decisions of such Person. 1.3“Applicable Laws" means all laws, ordinances, rules and regulations applicable to the manufacture and supply of the Product, the use of the Product in the development, manufacture, promotion, sale, distribution, packaging and use of a drug product, including the Product, or the obligations of Seller or Buyer, as the context requires under this Agreement, including, without limitation: (i) all applicable federal, state and local laws and regulations of a given country, (ii) the Act and (iii) applicable cGMPs. 1.4“Buyer Technology” means all (i) Buyer Confidential Information and (ii) know-how, copyrights, designs, databases, trade secrets, patents, patent applications, trademarks, trade names and other proprietary data and rights, and all registrations and applications therefore relating to modifications of the Product pursuant to instructions from Buyer and/or the Specifications. 1 Exhibit 10.3 1.5 “Batch” means a specific quantity of Product mutually agreed upon between the Parties that (a) is intended to have uniform character and quality and (b) is manufactured in one cycle of manufacturing. 1.6“cGMPs” means the then current good manufacturing practices and standards as promulgated by applicable governmental authorities in the form of laws, regulations and guidance documents for the manufacture, testing, packaging/storage and/or distribution of the Products, including the U.S. current Good Manufacturing Practices promulgated by the FDA, as described in 21 C.F.R. Parts 210 and 211, amended, and any successor provision thereto. 1.7“Confidential Information” means all information which is confidential, non-public and/or proprietary in nature.Confidential Information shall include, without limitation (i) financial information, sales and profit information, business plans, projections or strategies, property, business practices and relationships, corporate policies, procedures, practices or processes, systems, methods of operation or marketing plans; (ii) research, development or other investigative activities; (iii) regulatory practices, procedures or policies; (iv) products, specifications, formulas, ingredients, pricing policies, marketing plans, product costs or promotional activities; (v) customer, supplier or employee information or agreements; (vi) medical, scientific or other technical information; (vii) corporate, strategic, commercial, license or other agreements; and/or (viii) intellectual property, manufacturing methods, inventions, innovations, improvements, know-how, trade secrets or other proprietary information (whether or not patented), whether furnished directly by a Party, its Affiliates or Representatives, on or after the Effective Date, and irrespective of its form and the form of communication.Batch records, Specifications, Product-specific documents and all copies thereof shall be deemed to be Confidential Information of Buyer. Confidential Information of each Party also includes this Agreement and its terms. 1.8“Defective Product” means any Product that contains a Nonconformity. 1.9"Discloser" means the Party that is disclosing, directly or indirectly, its Confidential Information to the Recipient.For the purposes of this Agreement, either or both Parties may wish to disclose Confidential Information to the other Party. 1.10“FDA” means the United States Food and Drug Administration. 1.11"Intellectual Property" means all know-how, copyrights, designs, databases, trade secrets, patents, patent applications, trademarks, trade names and other proprietary data and rights, and all registrations and applications therefore. 1.12“Latent Defect” means a Nonconformity that: (i) was not readily discoverable within the period specified in Section 5.1(b) and (ii) existed at the time of delivery to Buyer. 1.13“Manufacture and Release Requirements” means those methodologies, QA/QC tests, process controls and parameters, standard operating procedures, acceptance criteria and applicable cGMPs, including those set forth in the Quality Agreement, necessary or required to manufacture and release to Buyer the Product in conformity with the Specifications. 1.14“Nonconformity” means a characteristic, factor or circumstance of or relating to the Product to be manufactured pursuant to this Agreement that renders the Product not to conform to the Specifications or not to have been made in accordance with Applicable Laws and cGMP standards or to be infringing upon or misappropriating any third party intellectual property rights. 1.15“Price” means the unit price for each Product as set forth on Appendix A hereto. 1.16“Processing Activities” means the manufacturing, processing, testing, packaging, storing and other activities undertaken or required to be undertaken by Manufacturer, Seller or its suppliers in order to manufacture and supply Buyer with the Products. 1.17“Processing Facility” means any facility at which any Processing Activities occur for which all Regulatory Approvals have been obtained. 2 Exhibit 10.3 1.18“Product” or “Products” means those products set forth in Appendix A. 1.19"Recipient" means the Party who receives the Confidential Information from the Discloser. 1.20"Representatives" means agents, advisors, consultants and any third party contractors of Recipient or Discloser as the case may be. 1.21"Seller Technology" means all Seller Confidential Information and know-how, copyrights, designs, databases, trade secrets, patents, patent applications, trademarks, trade names and other proprietary data and rights, and all registrations and applications therefore (i) controlled by Seller and (ii) covering the Processing Activities. 1.22 “Specifications” shall be the specifications for the Product set forth in the Quality Agreement.
